Citation Nr: 0815923	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility to VA compensation and nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The appellant had service as a U. S. merchant seaman from May 
1953 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified at a Travel Board hearing in May 
2006.  The appellant raised a motion to have his case 
advanced on the docket.  The Board granted the motion in July 
2006.


FINDING OF FACT

The appellant served in the Merchant Marines from May 1953 to 
May 1976; the appellant had no other active military, naval 
or air service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA benefits are not met.  38 U.S.C.A. §§ 101, 
1110, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Basic eligibility for pension benefits exists when a claimant 
has active military service of 90 days or more during a 
period of war; has active military service during a period of 
war and was discharged or released from such service for a 
service-connected disability; for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

The appellant is attempting to establish entitlement to VA 
benefits, specifically VA service-connected disability 
compensation and nonservice connected disability pension 
benefits.  In order to establish such entitlement the 
appellant must meet the threshold requirement of status as a 
veteran with the required military service.  See Frasure v. 
Principi, 18 Vet. App. 379, 385 (2004).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The appellant has no recognized service in the Armed Forces.  
See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof).  Rather he was a 
U. S. merchant seaman.  He claims that such service is 
qualifying service to establish his status as a veteran.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977), the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to that statute, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  The Secretary 
of the Air Force determined that the service of American 
Merchant Marines in Oceangoing Service, as well as Civil 
Service crew members aboard US Army Transport Service and 
Naval Transportation Service vessels, during the period from 
December 7, 1941, to August 15, 1945, will be considered 
active duty.  See 53 Fed. Reg. 2775 (1988); see also 38 
C.F.R. § 3.7(x)(15) (2007) (certifying as "active military 
service" the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 
(1998).

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15).  Specifically, United States Merchant 
Seamen who served on blockade ships in support of Operation 
Mulberry during World War II and American Merchant Marines 
who were in Oceangoing Service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, are 
considered to have had active service.  Service outside of 
those dates is not qualifying service except for 
consideration of travel time.  See Pacheco, supra.  

The veteran submitted his current claim in September 2002.  
He alleged exposure to Agent Orange while on a voyage that 
involved duty in the Republic of Vietnam in 1969 and 1970.  
He claimed entitlement to service connection for several 
disorders related to his Agent Orange exposure.  He also 
claimed entitlement to nonservice-connected disability 
pension benefits.  He made no reference to service during 
World War II.  On its face, such a claim is not sustainable 
as service in the merchant marine during that period of time 
does not qualify the claimant for any benefits.  

The appellant has submitted evidence of his merchant marine 
service consisting of copies of Certificates of Discharge 
that document his merchant service on a number of ships for 
voyages that occurred between May 1953 to May 1976.  He has 
also submitted a copy of his Coast Guard-issued Merchant 
Mariner's Document.  The document was issued to the appellant 
in July 1968.  The sailing dates supplied by the appellant 
are outside the recognized dates of service to establish 
creditable service as a veteran.  

The appellant testified at a Travel Board hearing in May 
2006.  He was aware that he required evidence of service 
during the World War II period.  He stated that he had such 
service.  He said he was in Japan at Hiroshima one week after 
the atomic bomb was dropped on that city.  (Transcript p. 3).  
The remainder of the appellant's testimony related to his 
Agent Orange claim and service in Vietnam.  The appellant's 
wife said they had not been able to find evidence of his 
service during World War II.  She said they did find an 
identification card that showed he was in the Coast Guard 
[sic].  The appellant's representative clarified that this 
was in reference to the Merchant Mariner's Document.  
(Transcript p. 5).  

The appellant's case was remanded to allow for development of 
evidence of World War II service in July 2006.  The RO wrote 
to the appellant in September 2006.  He was provided detailed 
instructions on what he was required to do to obtain evidence 
of his claimed service during World War II.  In addition, the 
letter contained an enclosure, DD Form 2168, Application for 
Discharge of Member or Survivor of Member of Group Certified 
to Have Performed Active Duty with the Armed Forces of the 
United States.  This form was to be used to request 
verification of his service and the issuance of a DD 214, 
Certificate of Discharge or Release from Active Duty, that 
would certify the appellant's alleged service.

The appellant responded in October 2006.  He stated that he 
had applied for his DD 214 by using the DD Form 2168.

The RO wrote to the appellant in July 2007, and October 2007 
to inquire about the status of his DD 214.  The appellant 
failed to respond to either letter.

The RO submitted a request asking for evidence of service to 
the National Personnel Records Center (NPRC) in October 2007.  
The NPRC responded in November 2007 that there was no record 
for the appellant.

The appellant was issued a supplemental statement of the case 
(SSOC) in November 2007.  He did not respond to the SSOC.

The RO wrote to the appellant to advise him that he needed to 
submit evidence of his wartime service in February 2008.  The 
letter further set forth the development in the case in 
regard to establishing evidence of such service.  The letter 
concluded that the RO was unable to verify his claimed World 
War II service.  The appellant was asked to submit any 
relevant documents in his possession within 10 days.  

The appellant did not respond to the letter.  He submitted 
nothing further to VA.

The appellant does not have the required service to qualify 
as active military, naval, or air service under 38 C.F.R. 
§ 3.7(x)(15).  He submitted the Certificates of Discharge for 
his merchant marine service and they document service 
beginning in 1953.  His Merchant Mariner's Document is 
evidence of his status as a merchant seaman documented by the 
Coast Guard.  He has not submitted evidence of his having 
service, outside of his claimed merchant marine service, with 
any military, naval, or air service.  Nor has any such 
evidence been developed by the RO.

The appellant does not have qualifying service to establish 
his status as a veteran.  His claim is denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the appellant's claim was received in 
September 2002.  The RO denied the claim, prior to any the 
issuance of any notice, in January 2003.  The Board remanded 
the case for the RO to issue the required notice in July 
2006.

As noted, the RO provided a detailed notice letter to the 
appellant in September 2006.  The letter clearly informed the 
appellant that he needed to establish that he had service 
during the requisite period to be considered eligible for VA 
benefits.  The letter provided instructions on how the 
appellant could apply for verification of his claimed 
merchant marine service and how he could obtain a DD 214 as 
proof of such service.  The letter provided the appellant 
with the necessary DD Form 2168.

The appellant responded that he had applied for verification 
of his service in October 2006.  The RO wrote to the 
appellant on two occasions in 2007 to inquire as to the 
status of the appellant's efforts.  No response was received.

The RO issued the appellant a SSOC in November 2007.  The 
SSOC informed the appellant of the basis for the continued 
denial of his claim.  

The RO wrote to the appellant in February 2008.  He was 
informed of the efforts made to verify his service.  He was 
again informed that the evidence of record was inadequate to 
substantiate his alleged service during World War II.  He was 
asked to submit any documents he had in support of his claim.  
The appellant did not respond to the letter.

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent that the VCAA notice could be considered as 
deficient in this case, the presumption of any prejudice is 
overcome.  The appellant has actual knowledge of what is 
required to establish his status as a veteran.  After his 
initial claim was denied he alleged he had the required 
service during World War II at his Travel Board hearing.  

The appellant was also aware that he needed to submit 
evidence of his service, as he provided Certificates of 
Discharge for a 23 year period.  He was able to provide proof 
of his service for the many voyages made.  He was given 
detailed and specific information on how he could request 
official records to verify his alleged service.  He 
acknowledged receipt of such information and noted he had 
made his request for verification of his service in 
accordance with the information provided.  

In addition to his actual knowledge, the appellant has 
clearly had meaningful participation in his case.  He has 
submitted statements and evidence, and testified in support 
his contentions.  See Sanders, 487 F.3d. at 889.

All available evidence pertaining to the appellant's claim 
has been obtained.  He submitted his Certificates of 
Discharge.  He submitted a copy of his Merchant Mariner's 
Document.  His main contention was his service in Vietnam and 
exposure to Agent Orange.  He could not provide evidence to 
support his contention of service during World War II.  Nor 
could he identify any source of information that would 
provide such evidence.  The RO contacted the NPRC to 
determine if there were any records for the appellant, with a 
negative result.

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.


ORDER

The appellant's merchant marine service does not meet basic 
eligibility requirements for VA benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


